DIEEON, J.
This appeal grows out of a contract for the sale of real estate. Partial peyments were made by the vendee, who then defaulted. The vendor then brought this action to foreclose the vendee’s right under the contract, but in his complaint asked for a sale of the property involved under execution, and for deficiency judgment in case the property did not sell for enough to cover the deferred payments. Bindings of fact, conclusions of law, and judgment were in favor of plaintiff, granting him a deficiency judgment as prayed for in the complaint.
'In their brief counsel for the plaintiff say that this is an action to foreclose the vendee’s interest in the land described in the contract. 'We think this statement is correct, but the plaintiff is not entitled to a deficiency judgment. He is entitled to retain the sums of money that have been paid on the purchase price, and is entitled to have the vendee’s rights foreclosed.
This cause is remanded to the trial court, with directions to modify the judgment, and without further trial, instead of providing for sale on execution, to fix a period within which appellants shall comply with, and, if they do not, then that their rights under the contract shall be forever barred.
AND EPSON, J. not sitting.